Title: To Thomas Jefferson from Albert Gallatin, 9 July 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department 9th July 1805
                  
                  I have the honor to enclose for your decision a letter from Mr. Hall district judge at New Orleans in which he requests that a certain public building should be appropriated to the use of the courts.
                  Applications have been several times made by the custom house officers for some similar appropriation, the building heretofore used for that purpose being an old wooden one and very unsafe for the keeping of the books, accounts & bonds.
                  It had also been stated that a part of the public or military hospital might be spared for the marine or sick seamen hospital. A ward of the Charity hospital has heretofore been obtained from the trusties for that purpose.
                  It might be desirable & I respectfully beg leave to suggest the propriety of obtaining a general return & description of all the public buildings there in order that such as are wanted may be applied to such uses as you will be pleased to direct & that such as are inconvenient or useless, such indeed as the old custom house, may be disposed of.
                  I have the honor to be respectfully Sir Your most obedt. Sevt.
                  
                     Albert Gallatin 
                     
                  
               